 1   TASHA PARIS CHALFANT, Bar No. 207055
     Attorney at Law
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     (916) 444-6100; FAX: (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5
     Attorney for: REMUS KIRKPATRICK
 6
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                      )       Case: 2:15-CR-0190-3 MCE
                                                    )
11                         Plaintiff,               )       ORDER SEALING DOCUMENTS AS
12                                                  )       SET FORTH IN DEFENDANT’S NOTICE
                                                    )
13          vs.                                     )
                                                    )
14                                                  )
                                                    )
15   REMUS KIRKPATRICK,                             )
16                                                  )       COURT: Hon. Morrison C. England, Jr.
                           Defendant.               )
17                                                  )
                                                    )
18
19          Pursuant to Local Rule 141(b), and based upon the representation contained in
20   Defendant’s Request to Seal, IT IS HEREBY ORDERED that the Defendant’s Exhibits B, C, D,
21   E, F, G, H and I, of his Motion for Compassionate Release shall be SEALED until further notice
22   of this Court.
23          It is further ordered that electronic access to the sealed documents shall be limited to the
24   United States and counsel for the defendant.
25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
26   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990).
27   ///
28   ///


                                                        1
 1
     The Court finds that, for the reasons stated in the Defendant’s Request, sealing the Defendant’s
 2
     Request and Exhibits B, C, D, E, F, G, H and I, of his Motion for Compassionate Release serves
 3
     a compelling interest. The Court further finds that, in the absence of closure, the compelling
 4
     interests identified by Defendant would be harmed. In light of the public filing of Defendant’s
 5
     Notice to Seal, the Court further finds that there are no additional alternatives to sealing the
 6
     Defendant’s Request and Exhibits B, C, D, E, F, G, H and I that would adequately protect the
 7
     compelling interests identified by Defendant.
 8
            IT IS SO ORDERED.
 9
     Dated: May 4, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
